Citation Nr: 0919019	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-25 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for breathing problems, 
including as a result of allergies.

3.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA), Regional Office (RO) that denied the 
Veteran's claims for service connection for schizophrenia and 
breathing problems, to include as due to allergies, and his 
claim for an initial rating higher than 30 percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, with respect to the claims of entitlement to service 
connection for schizophrenia and breathing problems, to 
include as due to allergies, the Veteran disagreed with the 
denial of these claims in July 2004 and July 2005 statements.  
The Veteran has not yet been issued a statement of the case 
on these issues.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Next, with respect to the claim of entitlement to an initial 
rating higher than 30 percent for PTSD, the regulations 
pertaining to rating psychiatric disabilities were amended 
during the pendency of the appeal, effective November 7, 
1996.  See 61 Fed. Reg. 52695 (October 8, 1996) (codified at 
38 C.F.R. §§ 4.16, 4.125- 4.132).  The Veteran has not been 
advised of the changes made to the rating criteria.  The 
various statements of the case sent to the Veteran do not 
include the changes made to the rating criteria used to 
evaluate the severity of his psychiatric disability, and 
accordingly do not include a comparative analysis of the 
Veteran's disability evaluation under the new criteria and 
the old.  On remand, such notice should be provided to the 
Veteran.

Next, the record reflects that the Veteran has been receiving 
disability benefits from the Social Security Administration 
since at least July 1999.  Because the decision and the 
records upon which this grant of benefits was based are not 
included in the claims folder, these should be obtained on 
remand.

Additionally, as the most recent VA clinical records of 
record are dated in October 2008, the RO should obtain all VA 
clinical records dated since October 2008 and associate them 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2007); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as the severity of a service-connected disability 
must be based upon a current record, the Board finds that a 
remand for an additional VA psychiatric examination is 
required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a Statement of 
the Case concerning the issues of 
entitlement to service connection for 
schizophrenia and breathing problems, 
to include as due to allergies, and 
inform of his appeal rights.

2.  Obtain and associate with the 
claims file records from the Atlanta, 
Georgia, VA Medical Center dated from 
October 2008 to the present.  If the 
records have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

3.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the decision 
awarding the Veteran disability 
benefits and the medical records upon 
which the decision was based.

		4.  Provide the Veteran with the rating 
criteria for evaluating psychiatric 
disorders as in effect at the time 
service connection for PTSD became 
effective, and as amended during the 
pendency of the appeal.

5.  Schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service- 
connected PTSD.  The claims folder, 
along with any additional evidence 
obtained, should be made available to 
the examiner for review.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported 
in detail.  If the symptoms 
attributable to the Veteran's PTSD 
cannot be distinguished or 
differentiated from those associated 
with nonservice-connected psychiatric 
disabilities, the examiner should 
describe the current nature and 
severity of the Veteran's psychiatric 
disability as a whole.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) 
(holding that the Board is precluded 
from differentiating between 
symptomatology attributed to a service-
connected disability and a nonservice-
connected disability in the absence of 
medical evidence which does so).  The 
examiner should also describe the 
impact of the Veteran's psychiatric 
disorder on his occupational and social 
functioning, and specifically opine as 
to whether the Veteran's PTSD, or, if 
the symptoms attributable to his PTSD 
cannot be differentiated from his 
nonservice-connected psychiatric 
disabilities, whether his current 
psychiatric status as a whole renders 
him unemployable.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.  
See 38 C.F.R. § 4.130 (1996); 38 C.F.R. 
§ 4.130 (2008).

The rationale for all opinions, with 
citation to relevant medical findings, 
must be explained in detail. 

6.  Then, readjudicate the Veteran's 
claims, to include a determination as 
to whether a temporary 100 percent 
rating based upon hospitalization in 
excess of 21 days for a service-
connected disability is warranted.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

